IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-30360
                         Conference Calendar
                          __________________


LUIS ENRIQUE GONZALEZ,

                                      Plaintiff-Appellant,

versus

IMMIGRATION AND NATURALIZATION SERVICE,

                                      Defendant-Appellee.



                       - - - - - - - - - -
          Appeal from the United States District Court
              for the Western District of Louisiana
                        USDC No. 95-CV-192
                       - - - - - - - - - -
                        (October 18, 1995)

Before POLITZ, Chief Judge, and REAVLEY and SMITH, Circuit Judges.

PER CURIAM:*

     Appellant Luis Enrique Gonzalez, a federal prison inmate,

filed a petition for mandamus, seeking to require the Immigration

and Naturalization Service (INS) either to provide him with a

deportation hearing or to withdraw its detainer on him.

Subsequently, he filed a motion requesting the district court to

appoint counsel to represent him at his INS deportation hearing.

The magistrate judge denied the motion, and Gonzalez did not

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                           No. 95-30360
                                -2-

appeal the ruling to the district court, pursuant to 28 U.S.C.

§ 636(b)(1).

     The magistrate judge also filed a report recommending denial

of Gonzalez's mandamus petition.   The district court, in effect

adopting the report, dismissed the action.    The court did not

advert to the magistrate judge's order denying the motion for

counsel.

     The only issue which Gonzalez states or discusses in his

appellate brief is that counsel should be appointed to represent

him before the INS, due to his indigency.    Because Gonzalez

failed to appeal the magistrate judge's denial of his counsel

motion to the district court, this court lacks jurisdiction to

consider it.   Colburn v. Bunge Towing, Inc., 883 F.2d 372, 379

(5th Cir. 1989).

     APPEAL DISMISSED.